Case: 18-20725      Document: 00515126390         Page: 1    Date Filed: 09/20/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 18-20725                      September 20, 2019
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARIO AGUIRRE-SARINANA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CR-248-1


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Mario Aguirre-Sarinana was convicted of one count of illegal reentry into
the United States, and the district court imposed a within-guidelines sentence
of 20 months in prison and a three-year term of supervised release. In his
opening brief, he argued that the case should be remanded for correction of
judgment to reflect the district court’s recommendation of a facility close to
Houston.     The Government then filed an unopposed, successful motion to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20725    Document: 00515126390        Page: 2   Date Filed: 09/20/2019


                                 No. 18-20725

remand the case to correct this error, and the district court corrected the
judgment on remand. The Government then filed an unopposed motion for
summary affirmance, or, alternately, an extension of time to file a brief,
arguing that summary affirmance is warranted because there are no
remaining appellate issues.
      This court should always be cognizant of its jurisdiction and examine the
issue sua sponte when necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.
1987). Mootness implicates the Article III case-or-controversy requirement
and is thus a jurisdictional matter. United States v. Heredia-Holguin, 823 F.3d
337, 340 (5th Cir. 2016) (en banc). “A case becomes moot only when it is
impossible for a court to grant any effectual relief whatever to the prevailing
party.” Id. (internal quotation marks and citations omitted).
      Here, the requested relief, correction of judgment, may not be granted
because the requested correction has been made, and this appeal is moot. See
Heredia-Holguin, 823 F.3d at 340. The appeal is thus DISMISSED AS MOOT,
and the Government’s motion for summary disposition or, in the alternative,
an extension of time to file a brief, is DENIED.




                                       2